Citation Nr: 1430748	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a hearing loss disability of the right ear; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for hearing loss of the right ear on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In May 2011, the Veteran withdrew his prior request for a Board hearing, in writing.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied service connection for a hearing loss disability of the right ear.  Although a notice of disagreement had been filed by the Veteran and the RO issued a statement of the case, no substantive appeal was filed. 

2.  Evidence associated with the claims file since the August 2008 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a hearing loss disability of the right ear; and raises a reasonable possibility of substantiating the claim.  

3.  Resolving all doubt in the Veteran's favor, a hearing loss disability of the right ear had its onset in service. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The evidence received since the RO's August 2008 denial is new and material; and the claim for service connection for a hearing loss disability of the right ear is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  A hearing loss disability of the right ear was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the claim is granted in full herein, any error in notice or assistance is automatically deemed non-prejudicial.

Petition to Reopen

The RO originally denied service connection for a hearing loss disability of the right ear in August 2008 on the basis that there was no current diagnosis of right ear hearing loss, or that a right ear hearing loss disability either occurred in active service or was caused by active service.  The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, his DD Form 214 that reflects that the Veteran's primary specialty in active service was as an armor crewman assigned to tank operations and maintenance, and a statement from the Veteran.  Although the Veteran filed a timely notice of disagreement, he did not perfect his appeal.  Therefore, the decision became final.

The present claim was initiated by the Veteran in October 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes VA records showing a diagnosis of sensorineural hearing loss of the right ear in January 2010, a statement by a VA audiologist in March 2010, a statement by a private audiologist in July 2010, and a report of an October 2010 VA examination. 

The VA audiologist reviewed the service treatment records, interviewed the Veteran, and conducted audiometric testing; and then opined that the Veteran's right ear hearing loss is less likely as not a result of noise exposure during active service.  Also, the private audiologist opined that it is at least as likely as not that the Veteran's right ear hearing loss was caused by, or contributed to by exposure to excessive noise in active service.

The October 2010 VA examination report did not reflect a right ear hearing loss disability for VA purposes.

This evidence is new, in that it was not previously of record.  Furthermore, it is material, as it tends to show a current right ear hearing loss disability during the appellate period and a plausible nexus to active service.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the VA diagnosis of a right ear hearing loss disability, the VA audiologist's statement, the private audiologist's statement, and the Veteran's statement.   Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for a hearing loss disability of the right ear is reopened.  38 U.S.C.A. § 5108.

Merits of the Claim 

As the Board has determined that new and material evidence has been submitted, it turns to the underlying merits of the claim.  As the Board grants the benefit in full, there is no prejudice to the Veteran by the Board proceeding to a decision on the merits.

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records at the time of the Veteran's enlistment examination in March 1986 show that he underwent audiometric testing. The report of this testing reveals pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
0

In May 1987, audiometric testing reveals pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
10

By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Service treatment records neither reflect any separation examination nor audiometric testing in April 1989.

During a VA examination in January 2010, the Veteran reported difficulty understanding speech in the presence of background noise.  He reported a history of military exposure to gunfire and tank engine noise.  He reported wearing hearing protection.  Following audiometric testing, the examiner diagnosed a sensorineural hearing loss.  Pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
35
40

Following a review of the Veteran's claims file in March 2010, the examiner opined that the Veteran's current right ear hearing loss is less likely as not a result of noise exposure during active service.  No rationale for the opinion was provided.

A private audiologist opined in July 2010 that it is at least as likely as not that the Veteran's right ear hearing loss was caused by, or contributed to by exposure to excessive noise while in active service.  In support of the opinion, the private audiologist noted the Veteran's exposure to excessive noise from tank engines and gunfire in active service; and noted that the Veteran reported experiencing temporary hearing loss on many occasions in active service.  

In October 2010, another VA examiner noted that the private audiologist had not reviewed the Veteran's service treatment records; and, hence, the opinion was spurious and should be disregarded.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

It is very unclear whether the medical opinion of record in March 2010 included consideration of the Veteran's lay statements of onset in service, such as his reported exposure to excessive military noise from tank engines and gunfire.  The March 2010 addendum also referenced a separation audiogram in 1989 as showing audiometric thresholds within normal limits, which no longer is the claims file.    

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim his exposure to excessive noise during active service.  He is competent to report what occurred in service because his testimony regards his first-hand knowledge of a factual matter.  He also reported noticing some hearing loss after active service, which gradually worsened.  This is further corroborated by the private audiologist who indicated that the Veteran experienced temporary hearing loss on many occasions during active service.

In this regard, the Board finds the Veteran's lay statements concerning hearing loss are not only competent, but also are credible, to show that he has continued to suffer from hearing loss post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Although some degree of hearing loss was not documented in active service, the Veteran's exposure nevertheless to tank engine noise and gunfire in active service was indeed significant; and there is lay evidence of continuity of difficulty hearing after his discharge, as well as a current diagnosis of sensorineural hearing loss.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
 
When considering his competent and credible lay statements with the medical evidence substantiating his claim, and resolving all reasonable doubt in his favor, the Board finds that a hearing loss disability of the right ear was incurred in service.  See 38 C.F.R. § 3.102 (2013).  

ORDER

The application to reopen the previously denied claim of service connection for a hearing loss disability of the right ear is granted.

Service connection for a hearing loss disability of the right ear is granted.

____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


